     Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 1 of 20




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                   ATLANTA DIVISION


Wind Logistics Professional, LLC,
and Anthony Parson,

        Plaintiffs/Counterclaim
        Defendants,
                                        Case No. 1:16-cv-00068
v.
                                        Michael L. Brown
Universal Truckload, Inc.,              United States District Judge

        Defendant/Counterclaim
        Plaintiff,

Ace Doran, LLC, Bennett Motor
Express, LLC, and Bennett
International Group, Inc.,

        Counterclaim Defendants.

________________________________/

                        OPINION & ORDER

     Counterclaim Defendants move to exclude some testimony by

Counterclaim Plaintiff’s damages expert. (Dkt. 150.) The Court denies

that motion.
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 2 of 20




I.   Background

     Counterclaim Plaintiff Universal Truckload, Inc. (“Universal”) sues

Counterclaim Defendants Wind Logistics Professional LLC, and Anthony

Parson for breach of fiduciary duty.       Universal sues Counterclaim

Defendants Ace Doran, LLC; Bennett Motor Express, LLC; and Bennett

International   Group,    LLC    (collectively   “Bennett”)   for   tortious

interference with a business relationship.1

     Anthony Parson worked as an independent contractor for

Universal, coordinating the transportation and delivery of industrial

wind equipment for one client, GE Wind Energy Outbound (“GE Wind”).

(Dkt. 131-1 ¶¶ 1–4.) He created a network of truck drivers who worked

as independent contractors to carry GE Wind freight under Universal’s

motor carrier license. (Dkt. 119 at 13:7–10.) The drivers owned and

operated specialized transportation equipment for over-sized loads. (Dkt.

124 at 45:22–46:9.) Over the years, Universal used this arrangement to

increase its business with GE Wind, growing from $22 million in 2013 to

$40 million in 2015. (Dkt. 124 at 127:23–128:22.)


1Universal also brought a tortious interference claim against Mr. Parson
and Wind Logistics. (See Dkt. 38 at 27.) The Court dismissed that claim.
(See Dkt. 146 at 36–38.)

                                    2
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 3 of 20




     In 2015, Mr. Parson decided to leave Universal and join a

competitor, Bennett. (Id. at 40:2–17.) In November 2015, he signed a

letter saying he would join Bennett in January 2016. (Dkt. 124-1 at 33–

34.) He did not, however, tell Universal of his plan, and Universal only

learned of it in mid-December. (Dkt. 120 at 111:1–12.) While Universal

was in the dark, Mr. Parson had extensive communications about his

plan with Bennett, GE Wind, and the network of drivers. (See Dkt. 146

at 6–8.) After his departure, Universal’s business with GE Wind shrunk

to $4.3 million. (Dkt. 120 at 41:6–19.) The Court previously found Mr.

Parson breached his fiduciary duty to Universal. (See Dkt. 146 at 11–

22.) Universal also still has tortious interference claims against Bennett.

     Universal retained Mr. Kahaian to calculate the economic loss,

including lost profits, it suffered as a result of Parson’s and Bennett’s

alleged misconduct. Mr. Kahaian found all of Universal’s lost profits

resulted from the Counterclaim Defendants’ tortious conduct. (Dkt. 150-

1 at 6.) Mr. Kahaian calculated lost profits using the so-called “before-

and-after” methodology. (Id. at 6.) He did this by comparing Universal’s

profits before (or but-for) Parson’s and Universal’s actions with its profits

after (or as a result of) the alleged actions. (Id.) This method was



                                     3
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 4 of 20




intended to identify the profits Universal would have earned if the

Parson Counterclaim Defendants had not severed their relationship with

Universal. In his report, Mr. Kahaian explained this “is a commonly

accepted method whereby it is assumed that the business would have

performed consistently with its actual historical results.” (Id.)       He

further explained that, as part of his analysis, he estimated the value of

GE Wind’s business that Universal would have received, deducted

identifiable costs Universal would have incurred to generate that

business, considered steps Universal took to mitigate the impact of

Parson’s and Bennett’s actions, and applied a discount rate to arrive at

the present value of lost profits. (Id.) For the “before” period, he used a

growth rate of 9.3%, which he found from a report paid for by the

American Wind Energy Association (“AWEA Report”). (Id.) For the

“after” period, he used a growth rate of 20%, which he described as in line

with Universal’s 2016–2017 financial information. (Id. at 28.)

     The Counterclaim Defendants seek to exclude Mr. Kahaian’s

testimony and report on lost profits for two reasons: first, they argue Mr.

Kahaian inappropriately assumed all of Universal’s lost profits occurred

as a result of Mr. Parson’s breach of fiduciary duty and Bennett’s tortious



                                    4
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 5 of 20




interference.2 Second, Counterclaim Defendants argue Mr. Kahaian’s

calculation of lost profits is unreliable, specifically his metrics for

projected growth for both the before and after periods.

II.   Standard of Review

      Rule 702 of the Federal Rules of Evidence governs the admissibility

of expert opinions. It provides:

      If scientific, technical, or other specialized knowledge will
      assist the trier of fact to understand the evidence or to
      determine a fact in issue, a witness qualified as an expert by
      knowledge, skill, experience, training, or education, may
      testify thereto in the form of an opinion or otherwise, if (1) the
      testimony is based upon sufficient facts or data, (2) the
      testimony is the product of reliable principles and methods,
      and (3) the witness has applied the principles and methods
      reliably to the facts of the case.

Fed. R. Evid. 702. The party seeking to introduce expert testimony must

establish, by a preponderance of the evidence, the factors set out in Rule

702. United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir.2004). The

Supreme Court discussed the standard of admissibility of expert

testimony in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993). Under Daubert,




2 Counterclaim Defendants do not seek to exclude his report on
contractual damages or disgorgement damages. (See Dkt. 150-1 at 5.)

                                      5
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 6 of 20




     expert testimony may be admitted into evidence if: (1) the
     expert is qualified to testify competently regarding the
     matters he intends to address; (2) the methodology by which
     the expert reaches his conclusions is sufficiently reliable as
     determined by the sort of inquiry mandated in Daubert; and
     (3) the testimony assists the trier of fact, through the
     application of scientific, technical, or specialized expertise, to
     understand the evidence or to determine a fact in issue.

City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562–63 (11th

Cir.1998) (footnote omitted) (citing Fed. R. Evid. 702; Daubert, 509 U.S.

at 589).

     The Supreme Court emphasized that the Rule 702 inquiry is a

flexible one. Id. at 594. And, while Daubert focused on the admissibility

of scientific expert testimony, in Kumho Tire Co. v. Carmichael, 526 U.S.

137 (1999), the Supreme Court held that Daubert’s methodology applies

equally to experts who are not scientists. The Court held that a trial court

may consider one or more of the specific factors mentioned in Daubert in

assessing non-scientific expert testimony, but the trial court retains

discretion to decide if non-scientific testimony is reliable and relevant to

the case. Kumho Tire, 526 U.S. at 141.

     When conducting this inquiry for experts offering non-scientific

testimony, the advisory committee notes for Rule 702 suggest that courts

consider factors such as:


                                     6
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 7 of 20




     (1)   Whether the [expert is] proposing to testify about
           matters growing naturally and directly out of research
           conducted independent of the litigation, or whether [the
           expert] has developed the opinion expressly for purposes
           of testifying;

     (2)   Whether the expert has unjustifiably extrapolated from
           an accepted premise to an unfounded conclusion;

     (3)   Whether the expert has adequately accounted for
           obvious alternative explanations;

     (4)   Whether the expert is being as careful as he would be in
           his regular professional work outside his paid litigation
           consulting; and

     (5)   Whether the field of expertise claimed by the expert is
           known to reach reliable results for the type of opinion
           the expert would give.

Fed. R. Evid. 702, advisory committee note (2000 amends.) (citations and

internal quotations omitted); see also Kumho Tire, 526 U.S. at 149–52.

     Finally, expert testimony must actually assist the trier of fact to

understand the facts in evidence or to determine a fact in issue. Fed. R.

Evid. 702(a). Expert testimony assists the trier of fact “if it concerns

matters that are beyond the understanding of the average lay

person.” Frazier, 387 F.3d at 1262. Expert testimony generally will not

help the trier of fact “when it offers nothing more than what lawyers for

the parties can argue in closing arguments.” Id. at 1262–63.



                                    7
       Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 8 of 20




       Principally, Rule 702 imposes a duty on trial courts to act as

“gatekeepers” to ensure that speculative, unreliable, and irrelevant

opinions do not reach the jury. See Daubert, 509 U.S. at 589 n.7;

McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir.

2002); McClain v. Metabolife Intern., Inc., 401 F.3d 1233, 1237 (11th Cir.

2005). At the same time, a court must heed its role as a gatekeeper and

the jury’s role as the ultimate fact-finder. The gatekeeping function “is

not intended to supplant the adversary system or the role of the

jury.” Allison v. McGhan Medical Corp., 184 F.3d 1300, 1311 (11th Cir.

1999). “Vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the traditional and

appropriate     means      of    attacking     shaky     but     admissible

evidence.” Daubert, 509 U.S. at 596.

III.   Discussion

       A.   Whether Mr. Kahaian’s Opinion Lacks Foundation

       Counterclaim Defendants claim Mr. Kahaian improperly assumed

that all of Universal’s lost profits occurred because of Mr. Parson’s breach

of fiduciary duty and Bennett’s tortious interference rather than looking

at alternative causes for the downturn in profits. (Dkt. 150 at 12.) As a



                                     8
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 9 of 20




result, they say his opinion lacks a proper foundation. Nowhere in his

report did Mr. Kahaian say he considered whether either Universal’s own

conduct or the Counterclaim Defendant’s non-tortious conduct might

have led to Universal’s reduced profits. In its briefing, Universal insisted

its expert was permitted to merely assume causation. (Dkt. 155 at 6–7.)

It also argued it was logical to do so here because “there are no reasonable

alternative sources of Universal’s lost profits” other than Counterclaim

Defendants’ misconduct.” (Id. at 9.)

     Counterclaim Defendants cite Flowers Bakeries Brands, Inc. v.

Interstate Bakeries Corp., No. 1:08-cv-2376, 2011 WL 1004657 (N.D. Ga.

Mar. 17, 2011) and Zimmer, Inc. v. Stryker Corp., No. 3:14-cv-0152, 2018

WL 276324 (N.D. Ind. Jan. 3, 2018), in support of their argument that

the expert testimony is inadmissible.          In Flowers, a trademark

infringement case, the defendant sought to exclude an expert’s testimony

about lost profits because the expert failed “to account for lost profits

attributable to market factors such as price, advertising, and quality”

other than the defendant’s conduct. Flowers Bakeries Brands, Inc., 2011

WL 1004657 at *2. Indeed, the expert conceded that he did not consider

those factors. Id. The court excluded the expert’s testimony, finding his



                                     9
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 10 of 20




intentional decision to ignore other admittedly present market factors

rendered his testimony unreliable and unhelpful to the jury. Id. at *3.

The court explained that “while any calculation might have proven

imprecise, [the expert] ensured his calculations would be particularly

inaccurate by ignoring factors that could be significant to his analysis.”

Id.

      Similarly, in Zimmer, a plaintiff proffered expert testimony to show

its profits fell as a result of key employees’ breaches of non-compete

agreements. 2018 WL 276324, at *3. The expert, like Mr. Kahaian, used

the before-and-after methodology. Id. at *2. The expert admitted at his

deposition that he assumed all lost profits arose from the alleged

misconduct. Id. The court explained that “[a]t every critical point in his

opinion, [the expert] attributes lost revenue and profits to [defendants’]

alleged wrongdoing without ever considering the possibility that the lost

revenues and profits flowed from other non-actionable events.” Id. at *4.

The district court thus excluded the expert’s testimony as utterly

unhelpful to the jury in deciding what lost profits resulted from the

defendants’ conduct. Id.




                                    10
     Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 11 of 20




     Universal seeks to counter these cases by pointing to B-K Cypress

Log Homes Inc. v. Auto-Owners Insurance Co., No. 1:09-cv-211, 2012 WL

1933766, (N.D. Fla. May 25, 2012). In that case, the court permitted an

expert’s testimony that assumed “all loss in profitability was attributable

to [defendant’s] bad faith.”   Id. at *5. The court found it remained the

jury’s role to “consider and weigh such evidence and determine whether

in fact some or all of the damages determined by [the expert] are causally

connected to [the defendant’s] actions.” Id.

     This Court agrees with Zimmer and Flowers. Perhaps an expert

can assume liability for all lost profits in some case.     But not here.

Universal continued to operate after the alleged misconduct. Its business

is complicated, relying upon GE Wind to provide loads, drivers to accept

their assignments, and Universal to earn continuing business by

satisfying GE Wind’s needs. Universal cannot prevent the drivers from

working for other companies. Nor could it require Parson to continue

working with it. To recover against Parson and the Bennett entities,

Universal must show that damages (including lost profits) arose from

Parson’s breach of its fiduciary duty and/or the Bennett entities’ tortious

interference rather than from some other market force. Expert testimony



                                    11
        Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 12 of 20




that merely assumes this causation without doing any such analysis

would not assist the trier of fact in calculating recoverable damages (if

any).

        It may be difficult to assess damages and any calculation may prove

somewhat imprecise. A jury can assess that. The Court also does not

hold an expert must consider and eliminate all possible causes. See

Packgen v. Berry Plastics Corp., 847 F.3d 80, 87 (1st Cir. 2017) (finding

an expert “not required to eliminate every other possible cause” of lost

profits in a products liability case (citing Ambrosini v. Labarraque, 101

F.3d 129, 140 (D.C. Cir. 1996) (“The fact that several possible causes

might remain ‘uneliminated’ . . . only goes to the accuracy of the

conclusion, not the soundness of the methodology.”))). But, to allow an

expert to present testimony that ignores the difference between

actionable conduct and nonactionable conduct would be to ignore the

requirement that expert testimony must assist the trier of fact in

deciding some relevant issue.

        This conclusion may not decide the ultimate issue here because,

despite having argued in its response brief that Mr. Kahaian was not

required to consider causation but rather could merely assume it,



                                      12
     Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 13 of 20




Universal took a different position at a hearing before this Court.

Specifically, Universal insisted that Mr. Kahaian actually considered

other potential factors in determining all of Universal’s profits resulted

from the alleged misconduct. It argued that Mr. Kahaian’s expert opinion

is thus admissible under the holdings in Flowers and Zimmer.

     At the hearing on Counterclaim Defendants’ motion to exclude Mr.

Kahaian’s testimony, Universal relied heavily on Mr. Kahaian’s

deposition testimony. It showed, for example, that when asked about

factors he considered outside the tortious acts, he said he looked at “the

whole body of work.”       (Dkt. 153 at 110:25–11:17.)       This included

“economic factors,” “things happening in the industry,” or a “labor

workforce issue.” (Id.) He testified that, after considering these factors,

“in this case, it was pretty clear that the loss of revenue and profitability

was directly related to Mr. Parson and the Counter-Defendants as a

whole taking that business.” (Id.)

     In their motion to exclude, Counterclaim Defendants argued that

Mr. Kahaian never considered whether Universal might have lost drivers

(and thus GE Wind business) because it considered implementing a

policy of delaying drivers’ payments. (Dkt. 150 at 13.) At the hearing,



                                     13
     Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 14 of 20




however, Universal showed Mr. Kahaian considered this. It pointed to

testimony by Mr. Kahaian that he considered how Universal contributed

towards the loss of the drivers — he knew that Universal proposed

changing the timing of driver pay, but he did not think that proposal

impacted Universal’s business because Universal never implemented it.

(Dkt. 153 at 112.) Testifying about Universal’s proposed change to the

timing of driver pay, he said, “I wouldn’t have considered that as a reason

why the business would have moved. The business moved because Mr.

Parson left.” (Id. at 112:14–13:5.) Though he analyzed other factors, his

main consideration was the economic data: “what happened in terms of

the financial activity, that provided clarity as to how I could directly link

the loss of business to those actions.” (Id.)

     In their motion to exclude, Counterclaim Defendants also argued

Mr. Kahaian failed to consider testimony by Thomas Robinson, the GE

Wind employee with responsibility for wind shipments of GE freight.

(Dkt. 150 at 12.) Counterclaim Defendants explained that Mr. Robinson

testified, for example, that he did not initially award loads to Bennett

until Universal rejected them, that Universal hurt its relationship with

GE Wind by brokering freight to unauthorized carriers and by failing to



                                     14
     Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 15 of 20




properly train its employees on the GE Wind account, and that Universal

actually returned some awards to GE Wind because it lacked the capacity

to complete them. (Id.) He also testified that Parson never solicited him

to take loads from Universal to the Bennett entities. (Id.) Counterclaim

Defendants argued that Mr. Kahaian failed to consider all of this. But it

appears Mr. Kahaian read Mr. Robinson’s deposition testimony. His

expert report lists Mr. Robinson’s deposition as a source he considered.

(Dkt. 151-1 at 10.) He also testified that he read it. (Dkt. 153 at 115.)

     Mr. Kahaian may have weighed the evidence differently than

Counterclaim Defendants or their expert weighed it. He also may not

have considered every potential cause that Counterclaim Defendants’

lawyers or their expert can posit at the end of discovery based upon their

review of the facts and advocacy. But to offer an opinion, he did not have

to consider every potential other source of lost profits. See Ambrosini,

101 F.3d at 140. That a lawyer or another expert can think of some other

cause or some other factor that another expert did not consider is not the

test for the admissibility. To make that the test would cause Rule 702 to

turn on novel arguments of counsel and “but what about this” arguments.

He apparently considered other causes, including causes Counterclaim



                                    15
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 16 of 20




Defendants’ cited in their motion, and that is sufficient (in this case) to

distinguish Flowers and Zimmer.

     The Court acknowledges that some evidence could undercut Mr.

Kahaian’s conclusions. He did not, for example, include any analysis of

these issues in his report. And, other than testifying that he reviewed

Mr. Robinson’s deposition, he did not testify as to how he discounted the

issues Counterclaim Defendants raise from it. Perhaps that means he

did not really consider those issue in any meaningful way. But, during

Mr. Kahaian’s deposition, Counterclaim Defendants chose not to probe

the extent of his consideration in any great detail. For present purposes,

the Court concludes Universal has carried its burden of showing by a

preponderance of the evidence that Mr. Kahaian’s expert testimony has

an adequate foundation and will be helpful to a jury. Counterclaim

Defendants’ concerns are clear fodder for cross-examination but not a

basis for excluding his opinion. See Daubert, 509 U.S. at 596.

     B.    Whether Mr. Kahaian’s Methodology Was Reliable

     Counterclaim Defendants also argue Mr. Kahaian’s methodology

was unreliable. In Daubert, the Supreme Court laid out four illustrative

factors for evaluating the reliability of a scientific expert opinion:



                                     16
     Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 17 of 20




     (1) whether the expert’s theory can be and has been tested;
     (2) whether the theory has been subjected to peer review and
     publication; (3) the known or potential rate of error of the
     particular scientific technique; and (4) whether the technique
     is generally accepted in the scientific community.

Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1340–41

(11th Cir. 2003); see Daubert, 509 U.S. at 589. These factors ask the trial

court to consider whether the reasoning stands up to expert scrutiny. See

Kumho Tire, 526 U.S. at 152 (“[T]he objective of that requirement is to

. . . make certain that an expert, whether basing testimony upon

professional studies or personal experience, employs in the courtroom the

same level of intellectual rigor that characterizes the practice of an expert

in the relevant field.). These factors can also be used “to evaluate the

reliability of non-scientific, experience-based testimony.” Frazier, 387

F.3d at 1261 (citing Kumho Tire, 526 U.S. at 152).            “Exactly how

reliability is evaluated may vary from case to case, but what remains

constant is the requirement that the trial judge evaluate the reliability

of the testimony before allowing its admission at trial.” Id.

     As explained above, Mr. Kahaian did a before-and-after analysis,

comparing the profits Universal expected to earn if Mr. Parson had

stayed through his exclusivity agreement (but-for profits) with the profits



                                     17
     Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 18 of 20




Universal expected to earn after Mr. Parson left (actual profits). When

an expert uses this method, “[h]is assumptions and projections must rest

on ‘adequate bases’ and cannot be the product of mere speculation.”

Zimmer, 2018 WL 276324, at *1 (quoting Park v. El Paso Bd. of Realtors,

764 F.2d 1053, 1067 (5th Cir. 1985)). Counterclaim Defendants claim

Mr. Kahaian used too high a growth rate for but-for profits and too low a

growth rate for actual profits.

     For but-for profits, Mr. Kahaian used a 9.3% growth rate, which he

borrowed from the AWEA Report, a wind energy industry publication.

(Dkt. 150-1 at 4, 28.) Counterclaim Defendants argue this was a fatal

mistake because the growth rate for the wind energy industry does not

determine the growth rate of wind energy transportation. When asked

about the potential disconnect between these industries, Mr. Kahaian

responded, “wind energy business is going to continue to grow

substantially over the next several years . . . which to me translates into

additional need for transportation logistics services, of which Universal

was one of the largest of the 20 logistical providers of the blades.” (Dkt.

153 at 93:16–25.) The Court accepts his reasoning. He also did not

blindly rely on the industry report. He verified that the 9.3% growth rate



                                    18
     Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 19 of 20




correlated with Universal’s historical growth, even if some years showed

different rates. (Id. at 88:19–19:23.) And he also confirmed the AWEA

Report relied on empirical data for its conclusion. (Id. at 82:16–83:7.)

Given that analysis, Mr. Kahaian could rely on an industry report. See

B-K Cypress Log Homes Inc. v. Auto-Owners Ins. Co., No. 1:09-cv-211,

2012 WL 1933766, at *4 (N.D. Fla. May 25, 2012). The Court finds the

AWEA Report provides a reliable basis for Universal’s but-for growth

rate. Counterclaim Defendants also argue the 9.3% growth rate is too

ambitious, created in part to advertise the wind energy industry. This

may be a great issue for cross-examination but does not render Mr.

Kahaian’s methodology unreliable.3

     Counterclaim Defendants then argue Mr. Kahaian’s actual growth

rate for Universal was too low. Mr. Kahaian chose twenty percent, which

he found tracked Universal’s 2016–17 financial data. (Dkt. 150-1 at 28.)

Much time has passed since Mr. Kahaian submitted his expert report. In

fact, the entire period of Mr. Parson’s exclusivity with Universal has


3 Counterclaim Defendants argue the AWEA Report is hearsay. The
Court finds that it is admissible under Rule 703 of the Federal Rules of
Evidence, which states, “[i]f experts in the particular field would
reasonably rely on those kinds of facts or data in forming an opinion on
the subject, they need not be admissible for the opinion to be admitted.”


                                   19
      Case 1:16-cv-00068-MLB Document 182 Filed 06/22/20 Page 20 of 20




passed and thus the entire period in which Universal can collect lost

profits has expired. As a result, Mr. Kahaian no longer needs to predict

Universal’s profits and revenues but can use Universal’s actual financial

information during the relevant period.         For his testimony to be

admissible, Mr. Kahaian must recalculate Universal’s lost profits by

using Universal’s financial information through the expiration of Mr.

Parson’s agreed exclusivity with Universal. The Court has entered an

order allowing the discovery necessary for him to do so.

IV.   Conclusion

      The Court DENIES Counterclaim Defendants’ Daubert Motion to

Exclude the Report and Testimony of Universal’s Putative Expert

Michael Kahaian (Dkt. 150).

      SO ORDERED this 22nd day of June, 2020.




                                    20
